DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The prior cited art fails to disclose in the context of the claimed invention: 
“receiving time series data associated with one or more types of operations performed on an information technology (IT) platform; determining a plurality of time difference values for the time series data, wherein each time difference value of the plurality of time difference values comprises a respective time period between different sequential operations performed on the IT platform;  pre-processing the time series data to remove one or more outlier time difference values from the plurality of time difference values to derive a pre- processed dataset; configuring one or more time series analytic routines based on the pre- processed dataset to specify a final dataset; generating respective models based on the final dataset using the one or more time series analytic routines; predicting a request for an operation to be performed at a particular time on the IT platform based on the respective models; and scheduling the operation to be performed at the particular time based on the predicted request.”

	Weka Tutorial-  discloses the open source tool for preprocessing, applying machine learning algorithms and visualizations. 
	Sainani et al. U.S. Patent Application Publication 2017/0243132, IDS dated August 26, 2021 Cite No. 2- discloses  processing data for machine learning analysis. 
	Mitra U.S. Patent Application Publication 2020/0257968 – uses predictive analysis to determine where resource will be available for incoming request. 
	The prior cited art singly or in combination does not teach the totality of the independent claims when read in light of the specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459  

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459